IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 384 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JEREMY DAVID CLARK,                       :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.